Citation Nr: 0719698	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable disability rating for 
malaria. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to a compensable 
disability rating for malaria.  The RO also denied service 
connection for post-traumatic stress disorder (PTSD). 

The record contains an October 2004 VA PTSD examination in 
which the veteran informed the examiner that he receives 
Social Security benefits due to his inability to work because 
of "stress".  Since the issue of total disability rating 
based upon individual unemployability (TDIU) is not currently 
on appeal, the Board refers this issue to the RO for 
appropriate action. See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).


FINDINGS OF FACT

1.  The claim for service connection for PTSD is supported by 
a diagnosis of PTSD, evidence of having participated in 
combat while in service, and medical evidence of a nexus 
between PTSD and combat service.  

2. There is no medical evidence of active malaria or 
residuals of malaria.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.304 (2006). 

2.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service connection for PTSD

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that he currently suffers from PTSD, 
which he relates to his service-connected shrapnel wound.  He 
reports several traumatic events, including witnessing the 
burning of villages and the capture of Vietnamese combatants.  
Service administrative records indicate the veteran was 
awarded a Purple Heart in August 1968 for wounds received in 
action.  Specifically, the veteran received shrapnel wounds 
to the temporal area during a rocket attack.  The veteran 
contends that as a result of his service, he currently has 
PTSD, manifested by depression, insomnia, and crying spells.  
He also reports nightmares, flashbacks, and irritability.  

Medical evidence of record indicates the veteran first 
manifested psychiatric symptoms in May 1977.  His physician 
noted a flat affect and lack of eye contact during his 
interview.  The veteran reported hallucinations and 
difficulty sleeping.  His physician noted that he required 
constant and repetitive instruction.  A psychiatric diagnosis 
was not reached at that time. In July 1979 the veteran 
reported problems sleeping and a nervous condition.  A 
psychiatric diagnosis was not reached. 

The veteran underwent an Agent Orange examination in May 
2001.  He reported flashbacks of Vietnam and occasional 
nightmares.  He stated that he becomes angry when he has 
flashbacks.  Diagnosis of a psychiatric disability was not 
reached and the veteran declined a referral to the 
psychiatric department. 

October 2004 VA treatment records indicate the veteran sought 
treatment for difficulty sleeping without medication.  He 
also reported nightmares and trouble with his memory.  On 
examination, the veteran's depression screening was positive.  
The veteran's care provider suspected PTSD and a referral to 
the mental health clinic was recommended.  

The veteran was seen in the mental health clinic in December 
2004; at which time he reported depression, difficulty 
sleeping, and nightmares.  The veteran reported combat 
service in Vietnam, including witnessing villages burning and 
observing other soldiers in combat with the Viet Cong.  He 
reported seeing bodies floating in water and an isolated 
occasion in which he slept near corpses.  The veteran stated 
that he can still remember the smell of the corpses. 

On examination, his mood was euthymic and his affect 
appropriate.  The veteran was alert and oriented in three 
spheres and no audio or visual hallucinations were observed.  
Similarly, no paranoid or grandiose delusions were observed, 
and he denied homicidal and suicidal ideations.  He described 
a tendency to isolate and crying spells.  He also reported 
intrusive thoughts and a startle response, and stated he 
avoids the news, war movies, and crowds. The veteran 
described a generalized mistrust of others and sense of 
estrangement. His treating physician's impression was PTSD 
and recurrent major depressive disorder. 
The veteran underwent a VA psychiatric evaluation in October 
2004.  The veteran reported nightmares of his Vietnam 
experience practically every night.  He described intrusive 
thoughts of villages being burned and the sounds of women and 
children crying.  The veteran stated that he is startled by 
the sound of gunshots on the television.  He reported 
avoiding crowds and remaining inside his home in darkness.  
On examination, no overt anxiety or dysphoria was noted.  His 
speech was within normal limits, his mood was generally 
neutral, and his affect was somewhat constricted.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations or confusion was 
noted.  No gross impairment in memory was observed and the 
veteran was oriented in all spheres.  The veteran denied 
homicidal and suicidal ideations.  The examiner concluded 
that although the veteran might meet the criteria for 
diagnosis of a depressive disorder, sufficient evidence to 
warrant the diagnosis of PTSD was not found.  

Of record is a May 2005 mental health clinic medication 
management treatment note.  The veteran reported sleeping 
more soundly, although he continued to describe some 
depressive symptoms.  He also reported decreased 
concentration.  On examination, the veteran was alert and 
oriented in three spheres.  No audio or visual hallucinations 
were observed.  His mood was subdued and his affect 
constricted.  The veteran's speech was slow and measured. No 
paranoid or grandiose delusions were observed and the veteran 
denied homicidal and suicidal ideations.  The veteran's 
physician diagnosed PTSD and major depression in partial 
remission. The veteran's GAF score was 51.  

Also of record is an August 2005 letter from the veteran's 
social worker.  He noted that that veteran is service-
connected for shrapnel wounds incurred in Vietnam.  He noted 
that the veteran endorsed symptoms of exaggerated startle 
response, bad dreams, and intrusive thoughts.  His symptoms 
increase when he is exposed to stimuli such as war movies and 
loud noises.  The veteran relates his symptoms to his 
shrapnel wounds.  The veteran's symptoms are managed with 
medication and his opening GAF score was 46.

In April 2006 the veteran was referred to the PTSD 
Residential Rehabilitation Treatment Program for seven weeks 
of in-patient treatment. 

The evidence of record shows that the veteran's in-service 
stressor, specifically his shrapnel wound incurred during a 
rocket attack, has been corroborated by service personnel 
records.  In addition, the veteran has submitted a credible 
medical diagnosis of PTSD disorder based on the 
aforementioned combat stressor.  Weighing the May 2005 PTSD 
diagnosis from the veteran's VA mental health physician and 
the August 2005 letter from the veteran's social worker 
against the October 2004 VA examination report, the Board 
finds that the evidence is at least in equipoise.  The Board 
concludes that the criteria for a grant of service connection 
for PTSD have been met.  38 U.S.C.A. § 5107(b) (West 2002).  

2.	Compensable rating for residuals of malaria

The veteran contends that his service-connected malaria is 
more severe than his noncompensable disability rating 
indicates. In April 1991 the RO granted service connection 
for malaria and assigned a noncompensable disability rating. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Pursuant to Diagnostic Code 6304, used in rating malaria, a 
100 percent rating is assigned for active disease. 
Thereafter, the condition is to be rated based upon its 
residuals.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.

The veteran's medical records reveal no treatment for malaria 
or residuals of malaria.  The veteran underwent a VA 
examination for infectious diseases in October 2004.  The 
veteran denied treatment for malaria.  He denied recurrent 
episodes of fever which necessitated a visit to treating 
physicians.  The veteran denied any history of hepatitis or 
spleen related problems.  The veteran denied current 
constipation, diarrhea, relapsing fever, abdominal pain, 
vomiting, or a rash.  The examiner diagnosed malaria per 
history without evidence of repeated or relapsing episode 
since military discharge. 

After a careful review of the evidence of record, the Board 
concludes that there is no indication that the veteran has 
any active disease or any current residuals related to 
malaria.  The Board concludes, therefore, that the criteria 
for a compensable disability rating pursuant to 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection and entitlement to an increased 
disability rating in correspondence dated September 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO provided the 
requisite notification regarding disability ratings and 
effective dates in a May 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim for a compensable 
disability rating, the RO obtained his service medical 
records, private medical records, and furnished him with a VA 
medical examination in October 2004. The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 

With regard to the veteran's claim for service connection, 
because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


ORDER

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is granted.  

2.  Entitlement to a compensable disability rating for 
malaria is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


